                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  NO. 5:10-CR-139-BR




  UNITED STATES OF AMERICA

           v.                                                           ORDER

  ANTONIO MARCIAL NAVARETTE



       This matter is before the court on defendant’s motion to correct his sentence in

accordance with Rules 32(c)(1) and 52(b) of the Federal Rules of Criminal Procedure. (DE #

94.) The government has filed a response in opposition. (DE # 96.) The court agrees with the

government that because defendant challenges his sentence based on a purported error in

calculating the applicable sentencing guideline range, the motion must be construed as a second

or successive habeas corpus petition under 28 U.S.C. § 2255. See United States v. Winestock,

340 F.3d 200, 207 (4th Cir. 2003) (“[A] motion directly attacking the prisoner's conviction or

sentence will usually amount to a successive application”). As such, defendant must first seek

authorization from the Fourth Circuit Court of Appeals before this court can consider the motion.

See 28 U.S.C. §§ 2244(b), 2255(h). The motion is DISMISSED WITHOUT PREJUDICE.

The court finds that defendant has not made “a substantial showing of the denial of a

constitutional right,” 28 U.S.C. ' 2253(c)(2), and therefore, a certificate of appealability is
DENIED.

     This 2 October 2018.




                            __________________________________
                                        W. Earl Britt
                                        Senior U.S. District Judge




                                     2
